Exhibit 10.13
Carey Investment Holdings Corp.
2010 Stock Incentive Plan
1. Purpose of the Plan.
The purpose of this Carey Investment Holdings Corp. 2010 Stock Incentive Plan
(the “Plan”) is to aid Carey Investment Holdings Corp., a Delaware corporation
(the “Company”), and its Affiliates in recruiting and retaining employees,
directors and other service providers of outstanding ability and to motivate
such persons to exert their best efforts on behalf of the Company and its
Affiliates by providing incentives through the granting of Stock Awards. The
Company expects that it will benefit from aligning the interests of such persons
with those of the Company and its Affiliates by providing them with equity-based
awards with respect to the shares of the Company’s common stock.
2. Definitions. For purposes of this Plan, the following capitalized terms shall
have their respective meanings set forth below:
(a) “Affiliate” shall have the meaning given to such term in the Stockholders
Agreement.
(b) “Applicable Law” shall mean the legal requirements relating to the
administration of an equity compensation plan under applicable U.S. federal and
state corporate and securities laws, the Code, any stock exchange rules or
regulations, and the applicable laws of any other country or jurisdiction, as
such laws, rules, regulations and requirements shall be in place from time to
time.
(c) “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act (or any successor rules thereto). For the
avoidance of doubt, no stockholder of the Company shall be deemed to
“beneficially own” any securities of the Company or any of its Subsidiaries held
by any other holder of such securities solely by virtue of the provisions of the
Stockholders Agreement.
(d) “Board” shall mean the Board of Directors of the Company.
(e) “Cause” shall have the meaning given to such term in the Employment
Agreement between the Company or any of its Affiliates and the applicable
Participant, or if no such Employment Agreement exists or if “Cause” is not
defined therein, then Cause shall mean any of the following: (i) embezzlement,
theft or misappropriation by the Participant of any property of the Company or
any of its Affiliates; (ii) any breach by the Participant of any restrictive
covenants applicable to such Participant; (iii) any breach by the Participant of
any provision of his or her Employment Agreement, which breach is not cured, to
the extent susceptible to cure, within 14 days after the Company has given
written notice to the Participant describing such breach; (iv) failure or
refusal by the Participant to perform any directive of the Board or the duties
of his or her employment which continues for a period of 14 days following
notice thereof by the Company to the Participant; (v) any act by the Participant
constituting a felony or otherwise involving theft, fraud, dishonesty,
misrepresentation or moral turpitude; (vi) the Participant’s conviction of, or a
plea of nolo contendere (or a similar plea) to, any criminal offense;
(vii) gross negligence or willful

 





--------------------------------------------------------------------------------



 



misconduct on the part of the Participant in the performance of his or her
duties as an employee, officer or director of the Company or any of its
Affiliates; (viii) the Participant’s breach of his or her fiduciary obligations,
or disloyalty, to the Company or any of its Affiliates; (ix) any act or omission
to act of the Participant intended to harm or damage the business, property,
operations, financial condition or reputation of the Company or any of its
Affiliates; (x) any chemical dependence of the Participant which adversely
affects the performance of his or her duties and responsibilities to the Company
or any of its Affiliates; or (xi) the Participant’s violation of the Company’s
or any of its Affiliate’s code of ethics, code of business conduct or similar
policies applicable to such Participant. The existence or non-existence of Cause
with respect to any Participant will be determined in good faith by the Board.
(f) “Change in Control” shall mean the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:
(i) the sale or disposition, in one or a series of related transactions, of all
or substantially all of the assets of the Company and its Subsidiaries, taken as
a whole, to any “person” or “group” (as such terms are used for purposes of
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) other than to the Initial
Investors or any of their respective Affiliates;
(ii) any person or group, other than any of the Initial Investors or any of
their respective Affiliates, is or becomes the Beneficial Owner, directly or
indirectly, of more than fifty percent (50%) of the total voting power of the
outstanding voting stock of the Company, including by way of merger,
consolidation or otherwise; or
(iii) prior to an Initial Public Offering, the Initial Investors and their
respective Affiliates do not have the ability to cause the election of a
majority of the members of the Board and any person or group, other than the
Initial Investors and their respective Affiliates, Beneficially Owns outstanding
voting stock representing a greater percentage of voting power with respect to
the general election of members of the Board than the shares of outstanding
voting stock the Initial Investors and their respective Affiliates collectively
Beneficially Own.
(g) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
(h) “Committee” shall mean the Compensation Committee of the Board (or a
subcommittee thereof), or such other committee of the Board to which the Board
has delegated power to act pursuant to the provisions of this Plan; provided
that in the absence of any such committee, the term “Committee” shall mean the
Board. For the avoidance of doubt, the Board shall at all times be authorized to
act as the Committee under or pursuant to any provisions of this Plan.
(i) “Common Stock” shall mean the common stock, par value $0.01 per share, of
the Company.

 

2



--------------------------------------------------------------------------------



 



(j) “Consultant” shall mean any person engaged by the Company or any of its
Affiliates as a consultant or independent contractor to render consulting,
advisory or other services and who is compensated for such services.
(k) “Disability” shall have the meaning given to such term in the Employment
Agreement between the Company or any of its Affiliates and the applicable
Participant, or if no such Employment Agreement exists or if “Disability” is not
defined therein, then Disability shall have the meaning ascribed to such term
under Section 409A(a)(2)(C)(i) of the Code for all purposes, except to the
extent necessary for qualification of Options as ISOs, then Disability shall
mean the permanent and total disability of a person within the meaning of
Section 22(e)(3) of the Code. Without limiting the foregoing and except as
otherwise provided in a Participant’s Employment Agreement, the existence of a
Disability shall be determined by the Committee in good faith in accordance with
Applicable Law.
(l) “Effective Date” shall mean the date the Board approves this Plan, or such
later date as designated by the Board.
(m) “Employment” shall mean (i) a Participant’s employment if the Participant is
an employee of the Company or any of its Affiliates, (ii) a Participant’s
services as a Consultant, if the Participant is a Consultant, and (iii) a
Participant’s services as a non-employee member of the Board or the board of
directors (or equivalent governing body) of any Affiliate of the Company.
(n) “Employment Agreement” shall mean the employment or other similar agreement,
if any, specifying the terms of a Participant’s employment by the Company or one
of its Affiliates.
(o) “Exchange Act” shall mean the Securities Exchange Act of 1934 and the rules
and regulations promulgated thereunder, as each may be amended from time to
time.
(p) “Fair Market Value” shall mean, as of any date, the value of a Share of
Common Stock determined as follows: (i) if there should be a public market for
the Shares on such date, the closing price of the Shares as reported on such
date on the Composite Tape of the principal national securities exchange on
which such Shares are listed or admitted to trading, or if the Shares are not
listed or admitted on any national securities exchange, the arithmetic mean of
the per Share closing bid price and per Share closing asked price on such date
as quoted on the National Association of Securities Dealers Automated Quotation
System (or such market in which such prices are regularly quoted) (“NASDAQ”),
or, if no sale of Shares shall have been reported on the Composite Tape of any
national securities exchange or quoted on the NASDAQ on such date, then the
immediately preceding date on which sales of the Shares have been so reported or
quoted shall be used, and (ii) if there should not be a public market for the
Shares on such date, then Fair Market Value shall be the price determined in
good faith by the Board (or a committee thereof). Notwithstanding anything to
the contrary herein, the “Fair Market Value” of the Shares shall at all times be
determined in a manner intended to be consistent with Section 409A of the Code
(and the regulations and guidance promulgated thereunder), as may be amended
from time to time, and the same method shall be used by the Company for
determining all applicable income tax consequences resulting from the exercise
of an Option.

 

3



--------------------------------------------------------------------------------



 



(q) “Good Reason” shall have the meaning given to such term in the Employment
Agreement between the Company or any of its Affiliates and the applicable
Participant, or if no such Employment Agreement exists or if “Good Reason” is
not defined therein, then Good Reason shall mean a substantial reduction in the
Participant’s base salary without the Participant’s consent; provided that the
occurrence of the foregoing event shall only constitute Good Reason if the
Company fails to cure such event within 90 days after receiving written notice
from the Participant of such occurrence; provided, further, that Good Reason
shall cease to exist following the later of 30 days following its occurrence or
Participant’s knowledge thereof, unless Participant has given the Company
written notice thereof prior to such date.
(r) “Initial Investors” shall mean Hellman & Friedman Capital Partners VI, L.P.,
a Delaware limited partnership, Hellman & Friedman Capital Partners VI
(Parallel), L.P., a Delaware limited partnership, Hellman & Friedman Capital
Executives VI, L.P., a Delaware limited partnership and Hellman & Friedman
Capital Associates VI, L.P., a Delaware limited partnership.
(s) “Initial Public Offering” shall mean the consummation of the initial
underwritten public offering of equity interests in the Company or any of its
respective subsidiaries, which offering is registered under the Securities Act
of 1933, as amended, or, if earlier, the initial widely distributed underwritten
public offering outside the U.S. pursuant to which the equity interests in the
Company or any of their respective subsidiaries are registered on a non-U.S.
stock exchange.
(t) “ISO” shall mean a stock option to acquire Shares that is intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Code and the regulations promulgated thereunder, as amended from time to time.
(u) “Option” shall mean a stock option granted pursuant to Section 6 of this
Plan.
(v) “Option Price” shall mean the purchase price per Share of an Option, as
determined pursuant to Section 6(a) of this Plan.
(w) “Other Stock-Based Awards” shall mean Stock Awards granted pursuant to
Section 8 of this Plan.
(x) “Participant” shall mean a person eligible to receive a Stock Award pursuant
to Section 4 and who actually receives a Stock Award or, if applicable, such
other Person who holds an outstanding Stock Award.
(y) “Person” shall mean a “person” as such term is used for purposes of 13(d) or
14(d) of the Exchange Act, or any successor section thereto.

 

4



--------------------------------------------------------------------------------



 



(z) “Plan” shall mean this Carey Investment Holdings Corp. 2010 Stock Incentive
Plan, as may be amended from time to time.
(aa) “Securities Act” shall mean the Securities Act of 1933 and the rules and
regulations promulgated thereunder, as each may be amended from time to time.
(bb) “Shares” shall mean the shares of Common Stock.
(cc) “Stock Appreciation Right” shall mean a stock appreciation right granted
pursuant to Section 7 of this Plan.
(dd) “Stock Award” shall mean an Option, Stock Appreciation Right or Other
Stock-Based Award granted pursuant to this Plan.
(ee) “Stock Award Agreement” shall mean a written agreement between the Company
and a holder of a Stock Award, executed by the Company, evidencing the terms and
conditions of the Stock Award.
(ff) “Stockholders Agreement” shall mean the Stockholders Agreement, dated as of
October 13, 2010, among the Company, the Initial Investors and the other parties
thereto, as it may be amended from time to time.
(gg) “Subsidiary” shall mean, with respect to the Company, (i) any corporation
of which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly,
Beneficially Owned by the Company, and (ii) any entity in which the Company has
a direct or indirect interest (whether in the form of voting or participation in
profits or capital contribution) of more than fifty percent (50%).
3. Administration by Committee.
This Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part to any subcommittee thereof. Additionally, the
Committee may delegate the authority to grant Stock Awards under the Plan to any
employee or group of employees of the Company or an Affiliate; provided that
such delegation and grants are consistent with Applicable Law and guidelines
established by the Board from time to time. Stock Awards may, in the discretion
of the Committee, be made under the Plan in assumption of, or in substitution
for, outstanding awards previously granted by any entity acquired by the Company
or with which the Company combines. The number of Shares underlying such
substitute awards shall be counted against the aggregate number of Shares
available for Stock Awards under the Plan. The Committee is authorized to
interpret the Plan, to establish, amend and rescind any rules and regulations
relating to the Plan, and to make any other determinations that it deems
necessary or desirable for the administration of the Plan. The Committee may
correct any defect or supply any omission or reconcile any inconsistency in the
Plan in the manner and to the extent the Committee deems necessary or desirable.
Any decision of the Committee in the interpretation and administration of the
Plan, as described herein, shall lie within its sole and absolute discretion and
shall be final, conclusive and

 

5



--------------------------------------------------------------------------------



 



binding on all parties concerned (including, but not limited to, Participants
and their beneficiaries or successors). The Committee shall have the full power
and authority to establish the terms and conditions of any Stock Award
consistent with the provisions of the Plan and to waive any such terms and
conditions at any time (including, without limitation, accelerating or waiving
any vesting conditions). The Committee shall require payment of any amount it
may reasonably determine to be necessary to withhold for federal, state, local
and/or non-U.S. taxes as a result of the exercise, grant or vesting of a Stock
Award (including, without limitation, any applicable income, employment and
social security taxes or contributions). The Committee shall also determine the
acceptable form or forms pursuant to which the Participant will be able to elect
to pay a portion of or all such withholding taxes. To the extent permitted by
the Committee in the Stock Award or otherwise and, in each case, as permitted
under Applicable Law, a Participant may elect to pay a portion or all of any
withholding taxes (but no more than the minimum amount required to be withheld)
by (a) delivery in Shares, or (b) having Shares withheld by the Company from any
Shares that would have otherwise been received by the Participant.
4. Shares Subject to the Plan and Participation.
Subject to Section 9, the total number of Shares which may be issued under this
Plan is 6,150,076, which number is also the maximum number of Shares for which
ISOs may be granted. The Shares may consist, in whole or in part, of unissued
Shares or treasury Shares. The issuance of Shares or the payment of cash upon
the exercise of a Stock Award or in consideration of the cancellation or
termination of a Stock Award shall reduce the total number of Shares available
under this Plan, as applicable. Shares which are subject to Stock Awards which
terminate or lapse without the payment of consideration may be granted again
under the Plan, unless prohibited by Applicable Law.
Employees, directors and other service providers of the Company and its
Affiliates (subject to Section 5(b) of this Plan) shall be eligible to be
selected to receive Stock Awards under the Plan; provided that ISOs may only be
granted to employees of the Company and its Subsidiaries.
5. General Limitations.
(a) Tenth Anniversary. No Stock Award may be granted under this Plan after the
tenth anniversary of the Effective Date, but Stock Awards theretofore granted
may extend beyond such date.
(b) Consultants. Prior to an Initial Public Offering, a Consultant shall not be
eligible for the grant of a Stock Award if, at the time of grant, either the
offer or the sale of the Company’s securities to such Consultant is not exempt
under Rule 701 of the Securities Act (“Rule 701”), unless the Company determines
that such grant need not comply with the requirements of Rule 701 and will
satisfy another exemption under the Securities Act, as well as comply with the
securities laws of any other relevant jurisdictions.

 

6



--------------------------------------------------------------------------------



 



6. Terms and Conditions of Options.
Options granted under this Plan shall be, as determined by the Committee,
non-qualified or ISOs for federal income tax purposes, as evidenced by the
related Stock Award Agreements, and shall be subject to the foregoing and the
following terms and conditions and to such other terms and conditions, not
inconsistent therewith, as the Committee shall determine.
(a) Option Price. The Option Price per Share shall be determined by the
Committee, but shall not be less than 100% of the Fair Market Value of a Share
on the date an Option is granted (other than in the case of Options granted in
substitution of previously granted awards, as described in Section 3 hereof).
(b) Exercisability. Options granted under this Plan shall be exercisable at such
time and upon such terms and conditions as may be determined by the Committee,
but in no event shall an Option be exercisable more than ten years after the
date it is granted.
(c) Exercise of Options. Except as otherwise provided in this Plan or in the
applicable Stock Award Agreement, an Option may be exercised for all, or from
time to time any part, of the Shares for which it is then exercisable. For
purposes of this Section 6, the exercise date of an Option shall be the later of
the date a notice of exercise is received by the Company and, if applicable, the
date payment is received by the Company pursuant to clauses (i), (ii), (iii),
(iv) or (v) of the following sentence. The purchase price for the Shares as to
which an Option is exercised shall be paid to the Company as designated by the
Committee, pursuant to one or more of the following methods: (i) in cash or its
equivalent (e.g., by personal check or wire transfer), (ii) in Shares having a
Fair Market Value equal to the aggregate Option Price for the Shares being
purchased and satisfying such other reasonable requirements as may be imposed by
the Committee; provided that such Shares have been held by the Participant for
no less than six months (or such other period as established from time to time
by the Committee in order to avoid adverse accounting treatment applying
generally accepted accounting principles), (iii) partly in cash and partly in
such Shares, (iv) following an Initial Public Offering, through the delivery of
irrevocable instructions to a broker to sell Shares obtained upon the exercise
of the Option and to deliver promptly to the Company an amount out of the
proceeds of such sale equal to the aggregate Option Price for the Shares being
purchased, or (v) to the extent explicitly permitted by the Committee in the
applicable Stock Award Agreement or otherwise, through net settlement in Shares.
No Participant shall have any rights to dividends or other rights of a
stockholder with respect to Shares subject to an Option until the Participant
has given written notice of exercise of the Option, paid in full for such Shares
and, if applicable, has satisfied any other conditions imposed by the Committee
pursuant to this Plan.

 

7



--------------------------------------------------------------------------------



 



(d) ISOs. The Committee may grant Options under the Plan that are intended to be
ISOs. Such ISOs shall comply with the requirements of Section 422 of the Code
(or any successor section thereto). No ISO may be granted to any Participant who
at the time of such grant, owns more than ten percent of the total combined
voting power of all classes of stock of the Company or of any Subsidiary, unless
(i) the Option Price for such ISO is at least 110% of the Fair Market Value of a
Share on the date the ISO is granted and (ii) the date on which such ISO
terminates is a date not later than the day preceding the fifth anniversary of
the date on which the ISO is granted. Any Participant who disposes of Shares
acquired upon the exercise of an ISO either (i) within two years after the date
of grant of such ISO or (ii) within one year after the transfer of such Shares
to the Participant, shall notify the Company of such disposition and of the
amount realized upon such disposition. All Options granted under the Plan are
intended to be nonqualified stock options, unless the applicable Stock Award
Agreement expressly states that the Option is intended to be an ISO. If an
Option is intended to be an ISO, and if for any reason such Option (or portion
thereof) shall not qualify as an ISO, then, to the extent of such
nonqualification, such Option (or portion thereof) shall be regarded as a
nonqualified stock option granted under this Plan; provided that such Option (or
portion thereof) otherwise complies with this Plan’s requirements relating to
nonqualified stock options. In no event shall any member of the Committee, the
Company or any of its Affiliates (or their respective employees, officers or
directors) have any liability to any Participant (or any other Person) due to
the failure of an Option to qualify for any reason as an ISO.
(e) Attestation. Wherever in this Plan or any Stock Award Agreement a
Participant is permitted to pay the exercise price of an Option or taxes
relating to the exercise of an Option by delivering Shares, the Participant may,
subject to procedures satisfactory to the Committee, satisfy such delivery
requirement by presenting proof of beneficial ownership of such Shares, in which
case the Company shall treat the Option as exercised without further payment
and/or shall withhold such number of Shares from the Shares acquired by the
exercise of the Option, as appropriate.
7. Terms and Conditions of Stock Appreciation Rights.
(a) Grants. The Committee may grant (i) a Stock Appreciation Right independent
of an Option or (ii) a Stock Appreciation Right in connection with an Option, or
a portion thereof. A Stock Appreciation Right granted pursuant to clause (ii) of
the preceding sentence (A) may be granted at the time the related Option is
granted or at any time prior to the exercise or cancellation of the related
Option, (B) shall cover the same number of Shares covered by an Option (or such
lesser number of Shares as the Committee may determine) and (C) shall be subject
to the same terms and conditions as such Option except for such additional
limitations as are contemplated by this Section 7 (or such additional
limitations as may be included in the applicable Stock Award Agreement).

 

8



--------------------------------------------------------------------------------



 



(b) Terms. The exercise price per Share of a Stock Appreciation Right shall be
an amount determined by the Committee but in no event shall such amount be less
than the Fair Market Value of a Share on the date the Stock Appreciation Right
is granted (other than in the case of Stock Appreciation Rights granted in
substitution of previously granted awards, as described in Section 4); provided,
however, that in the case of a Stock Appreciation Right granted in conjunction
with an Option, or a portion thereof, the exercise price may not be less than
the Option Price of the related Option. Each Stock Appreciation Right granted
independent of an Option shall entitle a Participant upon exercise to an amount
equal to (i) the excess of (A) the Fair Market Value on the exercise date of one
Share over (B) the exercise price per Share, times (ii) the number of Shares
covered by the Stock Appreciation Right. Each Stock Appreciation Right granted
in conjunction with an Option, or a portion thereof, shall entitle a Participant
to surrender to the Company the unexercised Option, or any portion thereof, and
to receive from the Company in exchange therefore an amount equal to (i) the
excess of (A) the Fair Market Value on the exercise date of one Share over
(B) the Option Price per Share, times (ii) the number of Shares covered by the
Option, or portion thereof, which is surrendered. In addition, each Stock
Appreciation Right that is granted in conjunction with an Option or a portion
thereof shall automatically terminate upon the exercise of such Option or
portion thereof, as applicable. Payment shall be made in Shares or in cash, or
partly in Shares and partly in cash (any such Shares valued at such Fair Market
Value), all as shall be determined by the Committee. Stock Appreciation Rights
may be exercised from time to time upon actual receipt by the Company of written
notice of exercise stating the number of Shares with respect to which the Stock
Appreciation Right is being exercised. The date a notice of exercise is received
by the Company shall be the exercise date. No fractional Shares will be issued
in payment for Stock Appreciation Rights, but instead cash will be paid for a
fraction or, if the Committee should so determine, the number of Shares will be
rounded downward to the next whole Share.
(c) Limitations. The Committee may impose, in its discretion, such conditions
upon the exercisability of Stock Appreciation Rights as it may deem fit, but in
no event shall a Stock Appreciation Right be exercisable more than ten years
after the date it is granted.
8. Other Stock-Based Awards.
The Committee, in its sole discretion, may grant or sell Stock Awards of Shares,
Stock Awards of restricted Shares and Stock Awards that are valued in whole or
in part by reference to, or are otherwise based on the Fair Market Value of,
Shares (“Other Stock-Based Awards”). Such Other Stock-Based Awards shall be in
such form, and dependent on such conditions, as the Committee shall determine,
including, without limitation, the right to receive, or vest with respect to,
one or more Shares (or the equivalent cash value of such Shares) upon the
completion of a specified period of service, the occurrence of an event and/or
the attainment of performance objectives. Other Stock-Based Awards may be
granted alone or in addition to any other Stock Awards granted under the Plan.
Subject to the provisions of the Plan, the Committee shall determine to whom and
when Other Stock-Based Awards will be made; the number of Shares to be awarded
under (or otherwise related to) such Other Stock-Based Awards; whether such
Other Stock-Based Awards shall be settled in cash, Shares or a combination of
cash and Shares; and all other terms and conditions of such Other Stock-Based
Awards (including, without limitation, the vesting provisions thereof and
provisions ensuring that all Shares so awarded and issued shall be fully paid
and non-assessable).

 

9



--------------------------------------------------------------------------------



 



9. Adjustments upon Certain Events.
Notwithstanding any other provision in this Plan to the contrary, the following
provisions shall apply to all Stock Awards granted hereunder:
(a) Generally. In the event of any change in the outstanding Shares after the
Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination, transaction or
exchange of Shares or other corporate exchange, or any cash dividend or
distribution to shareholders other than ordinary cash dividends or any
transaction similar to the foregoing, the Committee shall, in its sole
discretion in good faith, make such substitution or adjustment, if any, as it
deems to be equitable (subject to Section 17), as to (i) the number or kind of
Shares or other securities issued or reserved for issuance pursuant to the Plan
or pursuant to outstanding Stock Awards, (ii) the Option Price or exercise price
of any Stock Appreciation Right and/or (iii) any other affected terms of such
Stock Awards; provided, that, for the avoidance of doubt, in the case of the
occurrence of any of the foregoing events that is an “equity restructuring”
(within the meaning of the Financial Accounting Standards Board Accounting
Standard Codification (ASC) Section 718, Compensation — Stock Compensation (FASB
ASC 718)), the Committee shall make an equitable adjustment to outstanding Stock
Awards to reflect such event.
(b) Change in Control. In the event of a Change in Control after the Effective
Date, the Committee may (subject to Section 17), but shall not be obligated to,
(i) accelerate, vest or cause the restrictions to lapse with respect to all or
any portion of a Stock Award, (ii) cancel such Stock Awards for fair value (as
determined by the Committee in its sole discretion in good faith) which, in the
case of Options and Stock Appreciation Rights, may equal the excess, if any, of
value of the consideration to be paid in the Change in Control transaction,
directly or indirectly, to holders of the same number of Shares subject to such
Options or Stock Appreciation Rights (or, if no consideration is paid in any
such transaction, the Fair Market Value of the Shares subject to such Options or
Stock Appreciation Rights) over the aggregate Option Price of such Options or
exercise price of such Stock Appreciation Rights, (iii) subject to any
limitations or reductions as may be necessary to comply with Sections 424 or
409A of the Code and, in each case, the applicable regulations thereunder,
provide for the issuance of substitute Stock Awards that will preserve the
rights under, and the otherwise applicable terms of, any affected Stock Awards
previously granted hereunder as determined by the Committee in its sole
discretion in good faith, or (iv) provide that for a period of at least 15 days
prior to the Change in Control, such Options shall be exercisable as to all
Shares subject thereto (whether or not vested) and that upon the occurrence of
the Change in Control, such Options shall terminate and be of no further force
and effect.
10. No Right to Employment or Stock Awards.
The granting of a Stock Award under this Plan shall impose no obligation on the
Company or any of its Affiliate to continue the Employment of a Participant and
shall not lessen or affect the Company’s right or any its Affiliates’ rights to
terminate the Employment of such Participant. No Participant or other Person
shall have any claim to be granted any Stock Award, and there is no obligation
for uniformity of treatment of Participants, or holders or beneficiaries of
Stock Awards. The terms and conditions of Stock Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant (whether or not such Participants are similarly
situated).

 

10



--------------------------------------------------------------------------------



 



11. Successors and Assigns.
This Plan shall be binding on all successors and assigns of the Company and each
Participant, including without limitation, the estate of each such Participant
and the executor, administrator or trustee of any such estate and, if
applicable, any receiver or trustee in bankruptcy or representative of the
creditors of any such Participant.
12. Nontransferability of Awards.
Unless expressly permitted by the Committee in a Stock Award Agreement or
otherwise in writing, and, in each case, to the extent permitted by Applicable
Law, a Stock Award shall not be transferable or assignable by the applicable
Participant other than by will or by the laws of descent and distribution. A
Stock Award exercisable after the death of a Participant may be exercised by the
legatees, personal representatives or distributees of the Participant.
13. Amendments or Termination.
The Board may amend, alter or discontinue the Plan, but no amendment, alteration
or discontinuation shall be made, (a) without the approval of the shareholders
of the Company, if such action would (except as is provided in Section 9 of the
Plan), increase the total number of Shares reserved for the purposes of the Plan
or, if applicable, change the maximum number of Shares for which Stock Awards
may be granted to any Participant, or (b) without the consent of a Participant,
if such action would diminish any of the rights of such Participant under any
Stock Award theretofore granted to such Participant under the Plan; provided,
however, that the Committee may amend the Plan in such manner as it deems
necessary to permit the granting of Stock Awards meeting the requirements of the
Code or other Applicable Laws (including, without limitation, to avoid adverse
tax consequences to the Company or to Participants).
14. Choice of Law.
This Plan and the Stock Awards granted hereunder shall be governed by and
construed in accordance with the law of the State of Delaware, without regard to
conflicts of laws principles thereof.
15. Effectiveness of the Plan.
This Plan shall be effective as of the Effective Date.
16. Exchange Act Exemption.
Notwithstanding anything to the contrary in the Plan or any Stock Award
Agreement, until such time as the Company becomes subject to the reporting
requirements of Sections 12 or 15(d) of the Exchange Act, if the Company is
relying on the exemption from registration under the Exchange Act set forth in
Rule 12h-1(f) under the Exchange Act (the “Employee Options Exemption”) in
connection with the grant of Options hereunder or the issuance of Shares upon
the exercise of such Options, the Plan, the Options granted hereunder and the
Stock Award Agreements entered into in connection with such grants are intended
to comply with the Employee Options Exemption and, accordingly, to the maximum
extent permitted, the Plan, such Options and such Stock Award Agreements shall
be interpreted to be in compliance therewith.

 

11



--------------------------------------------------------------------------------



 



17. Section 409A.
Notwithstanding other provisions of this Plan or any Stock Award Agreements
hereunder, no Stock Award shall be granted, deferred, accelerated, extended,
paid out or modified under this Plan in a manner that would result in the
imposition of an additional tax under Section 409A of the Code upon a
Participant. In the event that it is reasonably determined by the Committee
that, as a result of Section 409A of the Code, payments in respect of any Stock
Award under the Plan may not be made at the time contemplated by the terms of
the Plan or the relevant Stock Award Agreement, as the case may be, without
causing the Participant holding such Stock Award to be subject to taxation under
Section 409A of the Code, the Company will make such payment on the first day
that would not result in the Participant incurring any tax liability under
Section 409A of the Code. The Company shall use commercially reasonable efforts
to implement the provisions of this Section 17 in good faith; provided that
neither the Company, the Committee nor any of the Company’s employees, directors
or representatives shall have any liability to any Participant with respect to
this Section 17.

 

12